 FIRESTONE SYNTHETIC LATEX CO.347Firestone Synthetic Latex Company,a Division ofFirestoneTire& Rubber CompanyandOil,Chemical & Atomic Workers International Union,AFL-CIO,Petitioner.Case 23-RC-3813January19, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 11, 1972, the Regional Director forRegion 23 issued a Decision and Direction ofElection in the above-entitled proceeding in which heconcluded that six disputed individuals were notconfidential employees. Thereafter, the Employerfileda timely request for review of the RegionalDirector's Decision on the grounds that the RegionalDirector made findings of fact which are erroneousand departed from officially reported precedent.On September 13, 1972, by telegraphic order, therequest for review was granted and the electionstayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's contentionsin itsrequestfor review and makes the following findings:At its Orange, Texas, operation involved herein,theEmployer is engaged in the production ofsynthetic rubber.The Petitioner, which already represents a unit ofproduction andmaintenance employees at thisfacility, is now seeking to represent a separate unit ofoffice clerical employees. Another labor organizationnot involved in these proceedings currently repre-sents a unit of instrument electricians at the plant.The Employer, contrary to the Petitioner, wouldexclude six disputed secretaries as confidentialemployees.Although the Regional Director inaccordance with the parties' stipulation, excludedthree other secretaries as confidential employees,' heconcluded that the record did not affirmatively showthat the disputed employeesassistor act in aconfidential capacity to persons who formulate,determine, and effectuate management policies in thefield of labor relations.iThose excluded by the Regional Director are the two secretaries whoassist the plant manager and the industrial relations manager and thesecretarywho assists both the comptroller and the salaried personnelrepresentative2The other five members of this committee are the industrial relationsmanager,the salaried personnel representative,the comptroller,the plantengineer,and the plant chemist.The disputed employees are: Alberta Young,secretary to Industrial Relations AssistantWaddelland Employment Supervisor Jackson; Dora Worthy,secretary toMaintenance Superintendent Reese;M.L.Frick, secretary toDiene Zone ForemanWallace and Production Superintendent Henderson;Doris Dyer, secretary to Diene Production ManagerAsby;LanaMcCrackin, secretary to ButadieneProduction Manager Olive; and Frances Hamilton, asecretary in the butadiene production departmentwho occasionally substitutes for McCrackin.Asby, Olive, and Reese serve on the eight-membermanagement committee responsible for formulatingthe Employer's contract proposals before and duringnegotiationswith the Petitioner.2 Jackson, Reese,Waddell, and Wallace serve on the Employer's five-member negotiating team for the production andmaintenance unit and, with the exception of Wallace,the same committee negotiates the contract for theinstrument electricians unit.3During negotiationsthese two committees consult with each other. Theindividualdepartment heads-such as Asby andReese-are responsible for the administration of thecontract, including the investigation and answeringof grievances.4Processing of grievances at thearbitration level is the responsibility of the industrialrelations department. BothWaddell and Jacksonbecome involved in this work and the departmentutilizes the confidential investigation reports prepar-ed by the department heads. Although the only strikeat this facility occurred in 1967, it appears thedepartment heads were responsible at that time forestablishing procedures relating to the operation oftheir departments during the strike. In addition, theyparticipated in formulating remedial seniority proce-dures forminority employees pursuant to therequirements of a governmental agency. From theforegoing we conclude that Asby, Jackson, Olive,Reese,Waddell, and Wallace are persons engaged inthe formulation, determination, and effectuation ofmanagement policies in the field of labor relations atthe Orange, Texas, facility.5The disputed employees, with the exception ofHamilton, are regularly assigned to assist theforegoing individuals in a secretarial capacity.Among other things, their duties include the typing,processing and filing reports in their respectivedepartments. In the performance of these duties, therecord supports the conclusion that they assist in thepreparation of, or have access to, confidential labor3Theindustrial relations manager is the other member of the Employer'snegotiating committee.4Theevidence indicates that much of the work relatedto contractadministration in the maintenance department has been delegated by theplant engineer,who directs the department.to Maintenance SuperintendentReese.SThe NationalCashRegisterCompany,168 NLRB910.912.201NLRB No. 43 348DECISIONSOF NATIONALLABOR RELATIONS BOARDrelations information such as the Employer's data inpreparation for contract negotiations,minutes ofnegotiatingsessions,and grievance investigationreports.Moreover, the evidence shows that McCrac-kin is utilized as a substitute for the confidentialsecretary to the plant manager, Frick substitutes forDyer as secretary to the diene productionmanager,and Young is located adjacent to and performs thesame work as the industrial relationsmanager'ssecretarywho was excluded as a confidentialemployee by agreement of the parties. Although twoof the disputed employees testified they did not opentheir supervisor's confidentialmail and could notrecallwhether they had typed their supervisor'scontract modification proposals or strike procedures,their testimony and that of other witnesses establish-es that they are responsible for maintaining depart-mental files containing confidential labor relationsinformation and their initials have appeared as6Moore-McCormack Lines. Incorporated,181NLRB510, 512,TheNational CashRegisterCompany, supra7Swift & Company,129 NLRB 1391. 1393.tl In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co.394 U Stypistson confidential labor relations documents.For these reasons, we conclude, contrary to theRegional Director, that Young, Worthy, Frick, Dyer,and McCrackin do assist their supervisors in confi-dential labor relations matters and, accordingly, weshall exclude them.6 As the evidence with regard toHamilton shows, she only substitutes for McCrackenfor insubstantial periods when McCrackin is absentfrom work and does not otherwise assist any personengaged in formulating, determining, and effectuat-ing the Employer's labor relations policy, we con-clude, in agreement with the Regional Director, thatshe is not a confidential employee.?Accordingly,we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein except that the eligibilitypayroll period therefor shall be that immediatelypreceding the date of issuance.759Accordingly,itisherebydirected that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employerwith the Regional Director for Region 23 within7 days ofthe date of this Decision on Review.The Regional Director shall make thelistavailable to all parties to the election.No extension of time to file thislistshallbe granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed